Order entered September 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00690-CV

                             CLEOTHIS SPEARMAN, Appellant

                                                 V.

                              JOHNNY LEE MORRIS, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-11204

                                            ORDER
       Before the Court are appellant’s September 9, 2013 motion to proceed pro se and
September 10, 2013 motion for an extension of time to file a brief. We treat appellant’s motion
to proceed pro se as a motion to dismiss her attorney, Karyn Thomas. We GRANT appellant’s
motion. We DIRECT the Clerk of this Court to remove Karyn Thomas as counsel for appellant.
We further DIRECT the Clerk of this Court to send all future correspondence to appellant at:
3662 Camp Wisdom Rd., Suite 2073, Dallas, Texas 75237.
       We GRANT appellant’s motion for an extension of time to file a brief. We ORDER the
brief tendered by appellant to this Court on August 30, 2013 filed as of the date of this order.
       We DIRECT the Clerk of this Court to send a copy of this order to appellant, Karyn
Thomas, and counsel for appellee.
                                                       /s/    DAVID LEWIS
                                                              JUSTICE